Exhibit 10.88

ALICO OVERSEAS PENSION PLAN

January 2009



--------------------------------------------------------------------------------

ALICO OVERSEAS PENSION PLAN

 

   

Article

   Page   1.  

Definitions

     1    2.  

Participation

     1    3.  

Credited Service

     1    4.  

Continuous Service

     2    5.  

Benefits

     3    6.  

Unfunded Plan

     13    7.  

Participating Companies

     13    8.  

Administration of the Plan

     13    9.  

Certain Rights and Limitations

     16    10.  

Other Provisions

     16    11.  

Construction

     17   



--------------------------------------------------------------------------------

1. DEFINITIONS

 

1.01 “Average Final Compensation” shall mean the average annual Compensation of
a Participant during the 3 consecutive years in the last 10 years of his
Credited Service affording the highest such average, or during all of the years
of his Credited Service if less than 3 years.

 

1.02 “Board of Directors” shall mean the Board of Directors of American Life
Insurance Company, Inc.

 

1.03 “Break in Continuous Service” shall have the meaning set forth in
Section 4.03

 

1.04 Company” shall mean American Life Insurance Company, Inc. (ALICO) or any
successor by merger, purchase or otherwise, with respect to its Employees who
are Participants.

 

1.05 “Compensation” shall mean the regular remuneration paid to an Employee for
service rendered to the Company or Participating Company, as applicable,
excluding by way of example and not by way of limitation, any commissions,
premium pay, shift differential, foreign service allowance, bonuses and pay for
overtime or special pay, and excluding the Company’s or Participating Company’s
cost for any public or private employee benefit plan including this Plan, under
rules uniformly applicable to all Employees similarly situated. Notwithstanding
any other provision of the Plan to the contrary, compensation for personal
services rendered in the United States while a U.S. taxpayer, a resident of the
United States or a green card holder, or while a United States citizen shall not
be recognized as “Compensation” under the Plan.

 

1.06 “Continuous Service” is used to determine whether a Participant is vested
and shall mean all service as an Employee as provided in Article 4, or since
last becoming an Employee in the event his prior service is disregarded pursuant
to Section 4.03.

 

1.07 “Credited Service” is used to determine a Participant’s benefit and whether
a Participant is eligible for Early Retirement and shall mean service credited
under the Plan as provided in Article 3.

 

1.08 “Effective Date” shall mean January 1, 1964. With regard to a person who
becomes an Employee by admission of his employer to the Plan on or after
January 1, 1964, “Effective Date” shall mean the date of such admission.



--------------------------------------------------------------------------------

1.09 “Employee” shall mean a salaried person who is employed by the Company or a
Participating Company who is not eligible for participation in the American
International Group, Inc. Retirement Plan (and would not be eligible upon
satisfaction of the American International Group, Inc. Retirement Plan age and
service requirements), who is regularly employed on a full time basis by the
Company or a Participating Company outside the United States, and who receives
regular stated compensation other than hourly or pension pay. Every person who
works for at least 20 hours a week and for at least 6 months a year shall be a
full time Employee. The ALICO Benefit Committee or its designee shall select and
approve participation in the Plan among those who are eligible. An Employee who
is selected by the ALICO Benefit Committee or its designee cannot be a member or
accrue a benefit if he is an American citizen, green card holder, resident of
the United States or a US taxpayer.

 

1.10 “Home Country” shall mean the country in which the Participants is a
citizen; provided however, that in the event a Participant is a citizen of more
than one country, the ALICO Benefit Committee, or its designee in its sole
discretion, shall determine which county shall be deemed the Participant’s Home
Country.

 

1.11

“Normal Retirement Date” shall mean the first day of the calendar month
coincident with or next following the 65th anniversary of an Employee’s birth
and completion of 5 years of Plan participation.

 

1.12 “Participant” shall mean any eligible Employee who becomes a Participant in
the Plan in accordance with Article 2. Where so indicated in the context,
“Participant” also refers to a person who is no longer accruing Credited Service
but who has attained pension eligibility under this Plan at the date he ceased
to accrue Credited Service, including a person who is retired and is receiving
or is entitled to receive pension benefits described in this Plan.

 

1.13 “Participating Company” shall mean a company which is participating in the
Plan pursuant to Article 7 with respect to its Employees who are Participants.

 

1.14 “Plan” shall mean ALICO Overseas Pension Plan.

 

1.15 “ALICO Benefit Committee” shall mean the managing board of the Plan as
provided in Article 8.



--------------------------------------------------------------------------------

1.16 “Social Security Benefit” shall mean the old age, survivors, retirement and
other benefits paid by a governmental system similar to the U.S. Social
Security. However, the term “Social Security Benefit” shall not include benefits
payable under the U.S. Social Security System. It shall include benefits
provided from any compulsory programs such as the AGIRC and UNIRS systems in
France, or the Canadian Pension Plan/Quebec Pension Plan and the Canadian Old
Age Security Act. It shall also include the portion attributable to Company or
Participating Company contributions (including interest thereon, if applicable)
to mandated plans including, but not limited to, those in Argentina, Australia,
Chile, Hong Kong and Singapore. If the employee has not reached the age on which
he would be entitled to receive an unreduced Social Security Benefit on the date
he retires, his Social Security Benefit will be computed assuming he remains in
service to age 65 at his last rate of compensation.

 

1.17 “Vesting” shall mean the point in time when an Employee has earned a
nonforfeitable benefit under the Plan. An Employee vests in the Plan upon the
completion of five years of Vesting Service.

 

1.18 “Vesting Service” shall mean a Participant’s period of Continuous Service
while a Participant in the Plan.



--------------------------------------------------------------------------------

2. PARTICIPATION

 

2.01

Each Employee shall become a Participant in the Plan, provided that the ALICO
Benefit Committee or its designee has approved such Employee to be a
Participant, as of the first day of the calendar month coincident or following
the latest of (i) the date he completes six months of Continuous Service,
(ii) the 21st anniversary of his birth, (iii) January 1, 1986, or (iv) effective
on or after July 1, 2007, the date of participation designated by the ALICO
Benefit Committee or its designee. Notwithstanding the above, an Employee will
be a Participant for any period of time he participated while the Plan was
contributory prior to January 1, 1986.

 

2.02 An Employee’s participation in the Plan shall continue during any period of
disability salary continuance, weekly disability income benefits and/or any
period during which the Participant is in receipt of benefits under a long-term
disability program sponsored by the Company or a Participating Company or
otherwise mandated by law. During any such period, Continuous Service and
Credited Service shall continue to accrue, and the Employee shall be credited
with compensation at his rate of compensation immediately prior to commencement
of such benefit.

 

2.03 A non-vested Employee’s participation in the Plan shall terminate if he
incurs a Break in Continuous Service as defined in Section 4.03. Participation
shall be continued during a period while on leave of absence from service
approved by the Company or a Participating Company, but no benefit accruals
shall be allowed with respect to such period unless a leave of absence is due to
required service in the Armed Forces in the country of his residence or
citizenship, in which event credit may be allowed thereof as provided in
Section 3.02.

 

2.04

Notwithstanding anything contained herein to the contrary, any Participant who
would otherwise become ineligible to continue his participation in the Plan
because of a transfer to an ineligible position within the Company or a
Participating Company or any other employer in which the Company is by the ALICO
Benefit Committee deemed to have sufficient interest, shall remain a Participant
and all rights under the Plan shall continue as if all of his service in the
employ of such employer subsequent to the date of transfer constituted
Continuous Service under the Plan and Credited Service, but only if the
Participant had earned five (5) or more years of Vesting Service prior to
becoming ineligible to continue participation in the Plan. The Participant’s
compensation used in the computation of his Average Final Compensation shall



--------------------------------------------------------------------------------

  include such compensation received from such subsequent employer as would have
been included had the service been rendered to the Company (except as provided
in the last sentence of Section 1.05); provided such Participant had earned five
(5) or more years of Vesting Service prior to becoming ineligible to continue
participation in the Plan. In all other cases, if a Participant becomes
ineligible to continue participation in the Plan, such Participant’s Continuous
Service, Credited Service and Compensation shall cease to be credited under the
Plan.

 

2.05 Each Participant, before any benefit shall be payable to him or on his
account under the Plan, shall file with the ALICO Benefit Committee such
information as it shall require to establish his rights and benefits under the
Plan.



--------------------------------------------------------------------------------

3. CREDITED SERVICE

 

3.01 Except as provided in Section 2.04, all Continuous Service as an Employee
rendered after he becomes a Participant shall be Credited Service under the
Plan. In addition, if the Participant has earned at least five (5) years of
Vesting Service, then all service in the employ of the Company (except such
Employee’s first six months of service) shall be Credited Service except as set
forth in the paragraph immediately below. Service shall also be credited for
periods during which Participants are in receipt of long term disability
benefits under a program administered by the Company as provided in
Section 2.02.

Notwithstanding the foregoing, a Participant (1) who becomes an Employee after
December 31, 1990 shall not receive Credited Service for service rendered prior
to his 21st birthday, or (2) who became an Employee after December 31, 1975 and
prior to January 1, 1991 shall not receive Credited Service for service rendered
prior to his 25th birthday, or (3) who became an Employee prior to January 1,
1976 shall not receive Credited Service for service rendered prior to his 30th
birthday.

Notwithstanding any other provision of the Plan to the contrary, Credited
Service shall not be credited for a period of employment rendered in the United
States while a U.S. taxpayer, a resident of the United States or a green card
holder, or while a citizen of the United States.

 

3.02 If an Employee shall have been absent from the service of the Company or a
Participating Company because of required service in the Armed Forces of the
country of his residence or citizenship and if he shall have returned to the
service of the Company or a Participating Company within 90 days either
(i) after having become entitled to release from active duty in the Armed Forces
of the country of his residence or citizenship or (ii) after the termination of
any hospitalization that commenced prior to discharge and continuing after
discharge for a period of not more than one year, such absence shall not count
as a break in Continuous Service. The period of any such absence occurring on or
after the Effective Date of the Plan shall, upon direction of the Board of
Directors uniformly applicable to all Employees similarly situated, be
considered as Continuous Service with the Company with compensation at the
Participant’s rate of compensation in effect immediately prior to such absence.



--------------------------------------------------------------------------------

4. CONTINUOUS SERVICE

 

4.01 Except as hereinafter provided or as provided in Section 2.04, all service
with the Company and with any corporation or other business entity of the
Company (including a Participating Company), rendered by an Employee, whether as
a Participant or otherwise, prior to his retirement shall be Continuous Service
for the purposes of the Plan. An Employee’s Continuous Service shall be measured
in years and months with each partial month of Continuous Service treated as one
full month.

 

4.02 With respect to a person who was employed by the Company or a Participating
Company on January 1, 1986, Continuous Service for service rendered prior to
that date shall be equal to the Continuous Service recognized on his account
through that date under the provisions of the Plan as then in effect.

 

4.03 There shall be a Break in Continuous Service for any period for which an
individual is not employed by the Company or a Participating Company except for
reasons of disability or military service. Any service rendered prior to the
Break in Continuous Service shall be excluded from the Employee’s Continuous
Service and Credited Service if the continuous period of separation equals or
exceeds the greater of (i) five (5) years or (ii) the Employee’s period of
Continuous Service credited under the Plan prior to the commencement of the
separation; provided that the Employee was not vested when the period of
separation from employment commenced. In addition, such Employee shall be
treated as a new Employee for purposes of determining if he has five (5) years
of participation in the Plan. Except as otherwise provided in Section 5.06, in
all other cases, the Employee’s period of Credited Service, Continuous Service
and Plan participation shall be restored if the Employee is rehired and again
becomes a Participant in the Plan.

 

4.04 If any former Participant is reemployed after incurring a break in
Continuous Service, he shall again become a Participant for purposes of the Plan
as of the date he completes a year of Continuous Service. If his prior Credited
Service and Continuous Service are restored pursuant to Section 4.03, he shall
become a Participant retroactively to his date of rehire. Otherwise, his
participation shall be retroactive to the first of the month following six
months of Continuous Service.



--------------------------------------------------------------------------------

5. BENEFITS

 

5.01 Normal Retirement Allowance

 

  (a) A Participant who retires upon reaching his Normal Retirement Date shall
receive a normal retirement allowance commencing on his Normal Retirement Date.
The normal retirement allowance for a Participant who is not married shall be
equal to the basic retirement allowance computed under Section 5.01(b) in the
form of a single life annuity. The normal retirement allowance for a married
Participant shall be the 50% Joint & Survivor Annuity option described in Option
3 of Section 5.07 with the Participant’s spouse named as contingent annuitant
which is of equivalent actuarial value to the basic retirement allowance for an
unmarried Participant.

 

  (b) The annual basic retirement allowance shall be equal to (i) less the sum
of (ii), (iii), (iv), (v), (vi) and (vii) as follows:

 

  (i)

1- 3/4% of the Participant’s Average Final Compensation multiplied by the number
of his years of Credited Service after January 1, 1966 limited to a total of 40
years, less

 

  (ii)

1 3/7% of any Social Security Benefit determined by the ALICO Benefit Committee
to be payable to a single person (who is the same gender as the Participant)
which the Participant would receive upon proper application to the appropriate
governmental entity multiplied by the number of years of his Credited Service
limited to 35 years, less

 

  (iii) The actuarial equivalent of the portion of any Provident Fund
attributable to Company or Participating Company contributions, less

 

  (iv) An amount of equivalent actuarial value to any termination indemnity or
severance allowance that the Company or Participating Company must pay under any
applicable law or labor agreement, not including the American International
Group, Inc. Executive Severance Policy or any individually negotiated severance
or employment agreement, less



--------------------------------------------------------------------------------

  (v) The actuarial equivalent of the Company’s and Participating Company’s
contributions and earnings thereon to a defined contribution plan whether
sponsored by the Company or a Participating Company or mandated by laws, and
less

 

  (vi) The actuarial equivalent of the amount due a participant from a defined
benefit plan sponsored by the Company or a Participating Company.

 

  (c) Notwithstanding the foregoing, upon the later of the completion of 5 years
of participation in the Plan or the date the Participant is credited with 5 or
more years of Continuous Service outside his Home Country, a Participant will
receive a benefit which is the greater of (1) his benefit calculated under the
formula set forth in (b) above or (2) a benefit equal to 1.75% of his Average
Final Compensation multiplied by the number of his years of Credited Service
earned while participating in the Plan while not accruing a Company or
Participating Company funded pension or retirement benefit (including both
defined benefit and defined contribution benefits) under another such plan
sponsored by the Company or a Participating Company.

The minimum benefit a Participant will receive is $100 per month (when paid as a
single life annuity), proportionately reduced for less than 10 years of Credited
Service.

 

  (d) A Participant who retires after his Normal Retirement Date shall receive a
normal retirement allowance commencing on the first day of the month following
his retirement. The amount of such normal retirement allowance shall be equal to
the greater of (i) the annual basic retirement allowance computed under
Section 5.01(b) or (c) above (whichever is larger), taking into account
compensation and Credited Service after Normal Retirement Date, or (ii) the
equivalent actuarial value of the annual normal retirement allowance which would
have been payable to the Participant if he had retired on his Normal Retirement
Date.

 

5.02 Early Retirement Allowance

 

  (a)

A Participant who has not reached his Normal Retirement Date but who has reached
the 55th anniversary of his birth while an Employee and has completed 10 years
of Credited Service shall be retired from service on an early retirement
allowance on the first day of the calendar month next following receipt by the
ALICO Benefit Committee of written application therefore made by the
Participant.



--------------------------------------------------------------------------------

  (b) The annual early retirement allowance shall be a deferred allowance
commencing on the Participant’s Normal Retirement Date and shall be computed as
a normal retirement allowance on the basis of his Average Final Compensation and
Credited Service at the time of early retirement (except as hereinafter
provided), provided that at the time of retirement, the Participant may elect to
receive an early retirement allowance commencing on his early retirement date or
at any time thereafter, but not later than his Normal Retirement Date. In the
case of a Participant who was 54 years of age or older on January 1, 2006, the
amounts computed under Sections 5.01(b)(i) and (ii) and the amount computed
under Section 5.01(c) shall be reduced by 3% for each year by which such
commencement date precedes his Normal Retirement Date. In the case of an
individual who was younger than 54 years of age on January 1, 2006, the amounts
computed under Sections 5.01(b)(i) and (ii) and the amount computed under
Section 5.01(c) shall be reduced by 5% for each year by which such commencement
precedes his Normal Retirement Date, except that the reduction will be 4% per
year if the individual has attained age 60 and 25 years of Credited Service at
the time the benefit commences or 3% per year if the individual has attained age
60 and has 30 years of Credited Service at the time the benefit commences.

Notwithstanding the foregoing, in the case of an individual who was younger than
54 years of age on January 1, 2006, an early retirement allowance computed as
follows shall be payable to the Participant if it is larger than the amount
computed in the previous sentence. Such early retirement allowance shall be
computed by replacing the amounts computed under Sections 5.01(b)(i) and
(ii) and the amount computed under Section 5.01(c) (reduced in accordance with
the foregoing to reflect early commencement) with the sum of the corresponding
amounts computed under (i) and (ii) below:

 

  (i) The amounts computed under Section 5.01(b)(i) and (ii) and the amount
computed under Section 5.01(c) reflecting the Participant’s Years of Credited
Service, Average Final Compensation and Social Security Benefit as of
December 31, 2005 reduced by 3% for each year by which such commencement date
precedes his Normal Retirement Date; and



--------------------------------------------------------------------------------

  (ii) The amounts computed under Section 5.01(b)(i) and (ii) and the amount
computed under Section 5.01(c) reflecting the Participant’s Years of Credited
Service, Average Final Compensation and Social Security Benefit earned after
December 31, 2005 to the Participant’s Early Retirement Date reduced by 5% for
each year by which such commencement precedes his Normal Retirement Date, except
that the reduction will be 4% per year if the individual has attained age 60 and
25 years of Credited Service at the time the benefit commences or 3% per year if
the individual has attained age 60 and has 30 years of Credited Service at the
time the benefit commences.

In computing an amount under Section 5.01(b)(i) under this (ii), the
Participant’s Years of Credited Service will not exceed 40 years less the number
of Years of Credited Service the Participant had earned as of December 31, 2005.
In computing an amount under Section 5.01(b)(ii) under this (ii), the
Participant’s Years of Credited Service will not exceed 35 less the number of
Years of Credited Service the Participant had earned as of December 31, 2005.

 

  (c) In the event that the Participant is not eligible to receive a benefit
from another Company-sponsored plan or mandated plan but will receive such a
benefit upon attainment of a later age, no offset will be calculated for such
benefit until the Participant is eligible to receive such benefit (at which time
the offset will be calculated in accordance with Section 5.01(b)).

 

5.03 Disability Retirement Allowance

 

  (a) A Participant who has not reached his Normal Retirement Date but who has
completed five years of Credited Service shall be retired on a disability
retirement allowance on the first day of a calendar month not less than 30 nor
more than 90 days next following receipt by the ALICO Benefit Committee of
written application therefore made by the Participant, provided a physician or
physicians designated by the ALICO Benefit Committee shall certify, and the
ALICO Benefit Committee shall find, that such Participant is totally
incapacitated, mentally or physically, for the further performance of duty, and
that such incapacity is likely to be permanent.



--------------------------------------------------------------------------------

A Participant may not retire under this Section 5.03, however, while in receipt
of disability salary continuance, weekly disability income benefits or long term
disability benefits under a program sponsored by the Company or a Participating
Company or otherwise mandated by law. During any such period, Continuous Service
and Credited Service shall continue to accrue, and the Employee shall be
credited with compensation at his rate of compensation immediately prior to
commencement of such benefit.

 

  (b) The disability retirement allowance per annum shall be a retirement
allowance computed as a normal retirement allowance on the basis of the
Participant’s Average Final Compensation and Credited Service at the time of
disability retirement.

The reduction for Social Security Benefits provided in Section 5.01(b)(ii) shall
begin when the Participant first becomes eligible for an unreduced old age or
disability insurance benefit under the applicable Social Security law
(regardless of whether or when such benefit actually commences to be paid).

Any amounts which may be paid or payable on account of disability to a
Participant or his dependents as the result of premiums, taxes or contributions
paid by the Company or Participating Company under any Workers’ Compensation Law
or policy or plan similar to Workers’ Compensation, whether self-insured or
otherwise, exclusive of fixed payments pursuant to Workers’ Compensation or
similar policies or plans for the loss of any bodily member, may be offset
against and payable in lieu of that part of his disability retirement allowance
provided under the Plan by Company or Participating Company contributions on
account of the same disability, in such equitable manner as the ALICO Benefit
Committee shall determine.

 

  (c)

Once each year, the ALICO Benefit Committee may require any Participant
receiving a disability retirement allowance who has not reached his Normal
Retirement Date to undergo a medical examination by a physician or physicians
designated by the ALICO Benefit Committee, such examination to be made at a
place mutually agreed upon. Should any such Participant refuse to submit to such
medical examination, the part of his disability retirement allowance provided by
Company or Participating Company



--------------------------------------------------------------------------------

  contributions shall be discontinued until his withdrawal of such refusal; and
should his refusal continue for a year, all rights in and to the disability
retirement allowance shall cease, and the election of an optional benefit if one
has been elected shall be of no further effect, but he shall in any event be
entitled to a vested retirement allowance under Section 5.04. If the ALICO
Benefit Committee finds from such medical examination or otherwise that the
disability of a Participant receiving a disability retirement allowance who has
not reached his Normal Retirement Date has been removed and that he gained his
earning capacity, in whole or in part, the part of his disability retirement
allowance provided by Company or Participating Company contributions shall be
discontinued or reduced proportionately until he shall reach his normal
retirement age provided that he shall be entitled to have his original
disability retirement allowance restored in whole or in part prior to his Normal
Retirement Date if, on the basis of a medical examination by a physician or
physicians designated by the ALICO Benefit Committee, the ALICO Benefit
Committee finds that he has again lost earning capacity because of the same
disability.

 

5.04 Vested Retirement Allowance

 

  (a) A Participant who has not reached his Normal Retirement Date but who has
completed five years of Vesting Services and then separates from service shall,
be entitled to a vested retirement allowance in an amount calculated under
Section 5.04(d).

 

  (b) The vested retirement allowance shall be a deferred allowance commencing
on the Participant’s Normal Retirement Date and shall be computed as a normal
retirement allowance on the basis of his Average Final Compensation and Credited
Service at the time of termination.

 

  (c) A Participant who has ten years of Credited Service and is not eligible
for early retirement under Section 5.02(a) may elect to have his benefit
commence at any time after he would have been eligible for an early retirement
allowance had he remained in the service of the Company, but not later than his
Normal Retirement Date.

 

  (d)

In the event the election under Section 5.04(c) is made, the vested retirement
allowance shall be computed under Section 5.01(b) or Section 5.01(c), as
applicable, and the amounts computed under Section 5.01(b)(i) and (ii) or
Section 5.01(c) shall be reduced



--------------------------------------------------------------------------------

  by  1/15th for each of the first five years and  1/30th for each of the next
five years by which such commencement date precedes his Normal Retirement Date
and the amount computed under Section 5.01(b)(ii) shall be computed by
projecting the Participant’s years of Credited Service to Normal Retirement Date
(but not in excess of 35 years) and multiplying such amount by a fraction, the
numerator of which is the Participant’s actual years of Credited Service at
termination of employment and the denominator of which is the years of Credited
Service the Participant would have had at Normal Retirement Date if the
Participant had continued in employment to such date.

 

  (e) In the event that the Participant is not eligible to receive a benefit
from another Company-sponsored plan or mandated plan but will receive such a
benefit upon attainment of a later age, no offset will be calculated for such
benefit until the Participant is eligible to receive such benefit (at which time
the offset will be calculated in accordance with Section 5.01(b)).

 

5.05 Death Benefit

 

  (a) If a Participant should die while an Employee and prior to his annuity
commencement date after having completed five years of Vesting Service, his
surviving spouse, upon submitting proof of death satisfactory to the ALICO
Benefit Committee, shall receive a death benefit under this Section. In
addition, in order to be eligible for a death benefit under this Section, the
spouse must be married to the Participant for a minimum of 6 (six) months.

 

  (b) If a Participant should die while an Employee, the death benefit shall be
equal to the greater of (i) 40% of the Participant’s projected retirement
allowance payable in the form of a single life annuity computed as if he had
retired on his Normal Retirement Date on the basis of his Average Final
Compensation at the time of his death, reduced by 2% for every year that the
surviving spouse is more than five years younger than the Participant,
(ii) one-half of the Participant’s allowance calculated as an early retirement
allowance payable immediately upon the assumed retirement date in the form of a
50% joint and survivor annuity and assuming retirement on the date of death or,
if later, upon the attainment of age fifty-five (55) or age sixty-five (65) if
the Participant has less than ten years of Credited Service, or (iii) in the
case of a Participant who continues in service beyond his Normal Retirement
Date, an amount computed as if Option 2 in Section 5.07 (100°/0 Joint & Survivor
Annuity) had been elected by the Participant and was in effect on the date of
his death.



--------------------------------------------------------------------------------

The death benefit shall be payable in monthly installments commencing with the
first day of the month following the month in which the Participant dies;
provided, however, that any benefit payable pursuant to (b)(ii) above shall not
be payable earlier than the first day of the month following the date the
Participant would have attained age fifty-five (55) or age sixty-five (65) if
such Participant has less than ten years of Credited Service. The death benefit
payable hereunder shall cease as of the first day of the month in which the
surviving spouse dies.

 

  (c) In the event a Participant is retired from service (or terminates
employment with a vested retirement allowance) at any time prior to his Normal
Retirement Date and dies prior to commencement of his retirement allowance, then
his spouse shall receive an allowance for the life of said spouse at the rate of
one-half of the allowance that would have been paid the Participant had he
elected to have his early retirement allowance commence as of the date of his
death in the form of a 50% Joint & Survivor Annuity with his spouse named as
beneficiary or as of his earliest retirement date, if he was not eligible to
commence benefits as of his date of death.

 

  (d) The payment of a death benefit to a surviving spouse pursuant to this
Section 5.05 shall not reflect a reduction pursuant to Section 5.01(b)(ii) until
such spouse is eligible for Social Security benefits.

 

5.06 Payment of Retirement Allowance

Each retirement allowance shall be payable in monthly installments ceasing with
the last monthly payment prior to death of the Participant entitled thereto,
except if and otherwise required as a survivorship payment under the normal
retirement allowance or by an option in effect under the Plan. A lump sum
payment of equivalent actuarial value shall be made in lieu of all benefits of a
Participant where such value is less than $10,000.00. If a Participant receives
a lump sum payment, all of such Participant’s Credited Service under the Plan
for benefit computation purposes shall be canceled. Consequently, if such
Participant is reemployed and re-enters the Plan, his prior Vesting Service
shall be restored and his prior years of Credited Service for benefit
computation purposes shall be zero, but shall be restored for purposes of
eligibility for Early Retirement.



--------------------------------------------------------------------------------

All retirement allowances, under normal retirement or otherwise, shall be
payable in U.S. dollars or in such other currency as shall from time to time be
determined by the ALICO Benefit Committee.

 

5.07 Optional Form of Retirement Allowance

Any Participant may, by written notice duly acknowledged by him and received by
the ALICO Benefit Committee within the 90-day period ending on his annuity
starting date, elect to convert his retirement allowance payable as a single
life annuity (if he is unmarried) or his retirement allowance payable as a 50%
Joint & Survivor Annuity (if he is married) into an optional form of benefit of
equivalent actuarial value in accordance with one of the options named below.

Option 1: Single Life Annuity.

The basic retirement allowance payable during the life of the Participant; or

Option 2: 100% Joint & Survivor Annuity.

An adjusted retirement allowance payable during the Participant’s life, with the
provision that after his death, it shall be paid during the life of, and to, the
contingent annuitant nominated by him by written designation duly acknowledged
and filed with the ALICO Benefit Committee when he elected the option; or

Option 3: 75% Joint & Survivor Annuity.

An adjusted retirement allowance payable during the Participant’s life, with the
provision that after his death, an allowance at three-quarters the rate of his
reduced allowance shall be paid during the life of, and to, the contingent
annuitant nominated by him by written designation duly acknowledged and filed
with the ALICO Benefit Committee when he elected the option; or



--------------------------------------------------------------------------------

Option 4: 50% Joint & Survivor Annuity.

An adjusted retirement allowance payable during the Participant’s life, with the
provision that after his death, an allowance at one-half the rate of his reduced
allowance shall be paid during the life of, and to, the contingent annuitant
nominated by him by written designation duly acknowledged and filed with the
ALICO Benefit Committee when he elected the option; or

Option 5: Life and 10 Year Certain.

An adjusted retirement allowance payable during the Participant’s life, but
guaranteed for a period of ten years or, if lesser, a period of years not
extending beyond the life expectancy of the Participant and the designated
beneficiary, beginning on the annuity commencement date. If a Participant dies
before expiration of the guaranteed period certain, payment shall be continued
to the extent provided in the preceding sentence to a designated beneficiary
(other than the Participant’s estate).

For all period certain distributions payable under the Plan, if the
Participant’s estate is the designated beneficiary or is the beneficiary as a
result of the absence of a surviving designated beneficiary, the estate shall be
paid, at the estate’s election, either a lump sum equal to the commuted value of
the Participant’s guaranteed period certain payments or in the form of the
periodic allowance being paid prior to the Participant’s death for the remainder
of the guaranteed period certain. If the designated beneficiary should die while
further payments are due and after having received at least one (1) payment,
such further payments shall be paid to any person designated by the Participant
as an alternate surviving beneficiary, or in the absence of an alternate
surviving beneficiary, the commuted value of such payment shall be paid to the
estate of the last surviving beneficiary in a single lump sum.

 

5.08 Restoration of Retired Participant to Service

Except to the extent otherwise required under Section 5.06 or as hereinafter
provided, if a Participant returns to employment with the Company or a
Participating Company, his retirement allowance shall be suspended during each
calendar month of such employment. In the case of a Participant who received
monthly retirement allowance payments, upon his



--------------------------------------------------------------------------------

subsequent retirement or termination of employment, his annual basic retirement
allowance shall be recomputed, based on his retirement allowance accrued during
his Plan participation prior and subsequent to such return to employment and
reduced to reflect the equivalent actuarial value of retirement allowance
payments previously received by him. Section 5.06 shall apply in the case of a
Participant who had previously received a lump sum distribution. For this
purpose, equivalent actuarial value shall be determined using the interest rate
and mortality table used for this purpose under the American Life Insurance
Company, Inc. Retirement Plan. Notwithstanding the foregoing, the retirement
allowance of a Participant who is reemployed on an hourly basis shall not be
suspended by reason of such reemployment unless and until such Participant is
reemployed in an employment classification that is eligible to accrue benefits
under the Plan.

6. UNFUNDED PLAN

The Plan is unfunded, and there are no segregated Plan assets; provided,
however, that the Company or a Participating Company may purchase an annuity (to
be held in its own name) to make regular payments to a retiree. The Company and
Participating Companies intend to pay benefits pursuant to the terms of the Plan
from their general assets.

7. PARTICIPATING COMPANIES

If any company is now or hereafter becomes a subsidiary or affiliated company of
the Company, the Retirement Board may include the employees of such subsidiary
or affiliated company in the membership of the Plan. In such event, or if any
persons become Employees of the Company or of a Participating Company as the
result of merger or consolidation or as the result of acquisition of all or part
of the assets or business of another company, the ALICO Benefit Committee shall
determine to what extent, if any, credit and benefits shall be granted for
previous service with such subsidiary, affiliated or other company.

8. ADMINISTRATION OF THE PLAN

 

8.01 The operation and administration of the Plan and the responsibility for
carrying out the provisions hereof shall be placed in a ALICO Benefit Committee
of not less than three members who shall be appointed from time to time by the
Board of Directors.



--------------------------------------------------------------------------------

8.02 Any person appointed a member of the ALICO Benefit Committee shall signify
his acceptance by filing written acceptance with the Board of Directors. Any
member of the ALICO Benefit Committee may resign by delivering his written
resignation to the Board of Directors or to the Secretary of the ALICO Benefit
Committee who shall transmit same to the Board of Directors, and such
resignation shall become effective at delivery or at any later date specified
therein.

 

8.03 The members of the ALICO Benefit Committee shall elect from their number a
Chairman and shall appoint a Secretary, who may be but need not be one of the
members of the ALICO Benefit Committee. Subject to the direction of the Board of
Directors, the ALICO Benefit Committee shall be authorized to allocate part or
all of its responsibilities with respect to the Plan to or among one or more of
its members and to vest such members with joint or several authority to carry
out such responsibilities.

The ALICO Benefit Committee may appoint from their number such committees with
such powers as they shall determine, may authorize one or more of their number
or any agent to make any payment in their behalf, or to execute or deliver any
instrument, may retain or appoint such counsel, accountants and actuaries and
may employ such agents, clerical and medical services as they may require in
carrying out the provisions of the Plan; and may by written instrument designate
other persons to carry out any of its duties and responsibilities under the
Plan; provided, however, that any such duties or responsibilities thus allocated
must be described in the written instrument. If a person other than an Employee
of the Company or a Participating Company in the Plan is so designated, such
person must acknowledge in writing his acceptance of the duties and
responsibilities allocated to him.

If the ALICO Benefit Committee delegates its authority to select Employees for
membership and approve their membership in the Plan, the delegee shall provide
annual reports to the ALICO Benefit Committee of the Employees selected for
membership and their dates of membership. If there is any issue regarding the
membership or potential member of an Employee, the delegee shall refer the
matter to the ALICO Benefit Committee.

 

8.04 The ALICO Benefit Committee shall hold meetings upon such notice, at such
place or places, and at such time or times as they may from time to time
determine.

 

8.05

A majority of the members of the ALICO Benefit Committee at the time in office
shall constitute a quorum for the transaction of business. All resolutions or
other actions taken by the



--------------------------------------------------------------------------------

  ALICO Benefit Committee may be made whether by the vote of a majority of the
ALICO Benefit Committee present at a meeting or in writing signed by a majority
of the members at the time in office without a meeting.

 

8.06 No member of the ALICO Benefit Committee who is also an Employee of the
Company shall receive any compensation for his services as such. Except as
otherwise provided in Section 412 of the Act, no bond or other security need be
required of any member in any jurisdiction.

 

8.07 Subject to the limitations of the Plan, the ALICO Benefit Committee from
time to time shall establish rules for the administration of the Plan and the
transaction of its business. The ALICO Benefit Committee shall have the
authority to interpret the Plan and to decide any and all matters arising
thereunder, including the right to remedy possible ambiguities, inconsistencies
or omissions. All interpretations, determinations and decisions of the ALICO
Benefit Committee in respect of any matter hereunder shall be finally conclusive
and binding on all parties affected thereby.

 

8.08 The members of the ALICO Benefit Committee, the Company, each Participating
Company and the officers and directors shall be entitled to rely upon all
tables, valuations, certificates and reports furnished by any actuary approved
by the ALICO Benefit Committee, upon all certificates and reports made by any
accountant selected or approved by the ALICO Benefit Committee, and upon all
opinions given by any legal counsel selected or approved by the ALICO Benefit
Committee, and the members of the ALICO Benefit Committee, the Company, each
Participating Company and the officers and directors shall be fully protected in
respect of any action taken or suffered by them in good faith in reliance upon
any tables, valuations, certificates, reports, opinions, or other advice,
furnished by any such actuary, accountant, or counsel, and all action so taken
or suffered shall be conclusive upon each of them and upon all parties affected
thereby.

The members of the ALICO Benefit Committee shall use ordinary care and diligence
in performance of their duties, but no member shall be personally liable by
virtue of any contract, agreement, bond or other instrument made or executed by
him or on his behalf as a member of the ALICO Benefit Committee, nor for any
loss unless resulting from his own gross negligence or willful misconduct. The
Company shall indemnify and save harmless each and all of the members of the
ALICO Benefit Committee against and from all loss, cost, damage and expenses
arising out of or connected with their actions or failures as members of the
ALICO Benefit Committee, provided such act or failures shall have been done and
made in good faith and shall not have constituted willful misconduct or gross
negligence.



--------------------------------------------------------------------------------

9. CERTAIN RIGHTS AND LIMITATIONS

 

9.01 The Company may amend in whole or in part any or all of the provisions of
the Plan and may do so retroactively if deemed necessary or appropriate to
conform with governmental regulations. The Company may terminate the Plan for
any reason at any time. In case of termination or partial termination of the
Plan, benefits accrued under the Plan by Participants affected by such
termination or partial termination shall become fully vested and nonforfeitable.

 

9.02 The establishment of the Plan shall not be considered as conferring any
legal rights upon any Employee or other person for a continuation of employment,
nor shall it interfere with the rights of the Company or a Participating Company
to discharge any Participant and to treat him without regard to the effect which
such treatment might have upon him as a Participant of the Plan.

 

9.03 In the event of the death of a Participant, beneficiary, or contingent
annuitant not survived by a person designated to receive any payment then due,
or in the event that the ALICO Benefit Committee shall find that a Participant
or other person entitled to a benefit is unable to care for his affairs because
of illness or accident or is a minor or has died, the ALICO Benefit Committee
may direct that any benefit payment due him unless claim shall have been made
therefore by a duly appointed legal representative, be paid to his spouse,
child, a parent or other blood relative, or to a person with whom he resides,
and any such payment so made shall be a complete discharge of the liabilities of
the Plan therefore.

10. OTHER PROVISIONS

 

10.01

Subject to the applicable law, no benefit under the Plan shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any attempt so to do shall be void, except as
specifically provided in the Plan, nor shall any such benefit be in any manner
liable for or subject to garnishment, attachment, execution or levy, or liable
for or subject to the debts, contracts, liabilities, engagements or torts of the
persons entitled to such benefit; and in the event that the ALICO Benefit
Committee shall find that any



--------------------------------------------------------------------------------

  Participant, beneficiary or contingent annuitant under the Plan has become
bankrupt or that any attempt has been made to anticipate, alienate, sell,
transfer, assign., pledge, encumber or charge any of his benefits under the Plan
except as specifically provided in the Plan, then such benefit shall cease and
terminate, and in that event the ALICO Benefit Committee shall hold or apply the
same to or for the benefit of such Participant, beneficiary or contingent
annuitant, his spouse, children, parents or other blood relatives, or any of
them.

11. CONSTRUCTION

 

11.01 The Plan shall be construed, regulated and administered under the laws of
Bermuda.

 

11.02 The masculine pronoun shall mean the feminine wherever appropriate.